DETAILED ACTION
Response to Amendment
Applicant’s preliminary submission filed on 9/13/2019 has been entered.  Claims 1-13 remain pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7 contains the trademark/trade name “NetFlow”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a network traffic analyzer and, accordingly, the identification/description is indefinite.

Claim 9 recites “wherein implementing the WAN optimization includes deploying a WAN optimization device in association with each endpoint of communication across the WAN”.  This is unclear because it can be interpreted in two different ways: (1) a single WAN optimization device is deployed that is associated with every endpoint at the same time, or (2) a WAN optimization device is deployed in association with a single endpoint, and separate WAN optimization devices are deployed for each endpoint.  Examiner is interpreting the claim to mean (1) for the purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasturi et al. (US 8,018,866, hereinafter Kasturi).

Regarding claim 1, Kasturi teaches a method (Kasturi claim 1) of improving performance of network communication for an application (to determine how effective each of the one or more services are in increasing the performance of the network – Kasturi Col 2 Ln 10-12) communicating via a wide area network (WAN) (with respect to a client Wide Area Network (WAN) acceleration (X) device 12 – Kasturi Col 5 Ln 20-21) comprising: 
executing a classifier including a machine learning algorithm (client WX 12 [including classifier module 30; see Kasturi FIG. 2] may monitor these adjacent server WXs 13 and learn of the efficacy or performance of network acceleration services as applied by each of server WXs 13 – Kasturi Col 11 Ln 46-49; data analysis module 51 may therefore implement an algorithm… to determine the efficacy of network acceleration services 42 – Kasturi Col 21 Ln 63-67) to classify a data set corresponding to a profile of network communication via the WAN for the application (classifier module 30 may… classify each packets as belonging to a particular flow, session, connection, application, protocol, or any other classification type… referred to herein as “classification information.”  Using this classification information as a key, classifier module 30 may next perform a lookup in service configuration 31 [comparing the information to a service profile] to determine whether any rules exist – Kasturi Col 22 Ln 62 to Col 23 Ln 2), the classification identifying the network communication as a candidate for WAN to determine whether any rules exist specifying which network acceleration services to apply to each packet – Kasturi Col 23 Ln 1-4), wherein the classifier is trained based on a plurality of training data sets each having associated an indication of suitability for WAN optimization (the intermediate network device may be a compression that maintains a cache of previously compress [sic] data strings for each application [maps to plurality of training data sets], and the servicing engine may monitor an internal cache-hit-to-miss ratio or a compression ratio over time with respect to each application and store such metrics in one or more internal tables… the servicing engine may then determine the efficacy… by analyzing trends in each metric [the cache data is used to train the algorithm]… to improve the efficiency with which the network traffic is serviced – Kasturi Col 2 Ln 43-56); and 
responsive to the identification of the network communication as a candidate for WAN optimization, implementing WAN optimization for the application (client EX 12 may evaluate… to determine the efficacy of the network acceleration services in the past.  Based on this determination, client WX 12 may dynamically adapt the service configuration to alter the application of the at least one service to the network traffic – Kasturi Col 12 Ln 8-14).

Regarding claim 2, Kasturi teaches wherein each training data set corresponds to a training profile of network communication via the WAN (client WX 12 may monitor the efficacy [maps to training data set]… with respect to… a particular link 16 [maps to network communication via the WAN]… using a number of metrics and store these metrics within a table [maps to training profile] – Kasturi Col 10 Ln 18-29).

Regarding claim 3, Kasturi teaches wherein each training profile is generated from previous network communication via the WAN for an application (the servicing engine may monitor an internal application – Kasturi Col 2 Ln 46-48), and the indication of suitability for WAN optimization associated with a training data set corresponding to the training profile is determined empirically based on deployment of WAN optimization for the application (the servicing engine may then determine the efficacy… by analyzing trends in each metric… to improve the efficiency with which the network traffic is serviced – Kasturi Col 2 Ln 49-56; client WS 12 may monitor… and learn of the efficacy or performance of network acceleration services as applied by each of server WX 13 – Kasturi Col 11 Ln 46-49).

Regarding claim 4, Kasturi teaches wherein WAN optimization includes one or more of: traffic shaping; data deduplication; compression (compression techniques – Kasturi Col 2 Ln 50-51); caching (caching content – Kasturi Col 3 Ln 10); non-essential traffic identification and reduction; usage rule enforcement; or protocol spoofing.

Regarding claim 6, Kasturi teaches wherein the data set is an aggregation of data received from a plurality of parameter collectors (client WX 12 may monitor the efficacy… 12 may quantize this monitoring using a number of metrics [each metric inherently is collected by a specific collector for said metric] and store these metrics… these tables may be combined into a single interrelated table or stored in more than four tables – Kasturi Col 10 Ln 18-33).

Regarding claim 7, Kasturi teaches wherein the parameter collectors include one or more of: a NetFlow traffic analyzer; or a deep packet inspector (client WX 12 may, therefore, perform some form of “deep packet inspection” to determine these characteristics – Kasturi Col 11 Ln 10-12).

over a period of time… to preserve a historical accounting of each of the above metrics on any applicable basis – Kasturi Col 11 Ln 57-65).

Regarding claim 9, Kasturi teaches wherein implementing the WAN optimization includes deploying a WAN optimization device in association with each endpoint of communication across the WAN [Kasturi FIG. 1 shows client WX 12 deployed in association with every endpoint device, 24A to 24N; there are no endpoints that are not associated with client WX 12].

Regarding claim 11, Kasturi teaches wherein each WAN optimization device implements WAN optimization by implementing one or more network communication optimization techniques coordinated between the WAN optimization devices (some network acceleration services, such as compression network acceleration services, require the cooperation of both client WX 12 and another intermediate network device, such as server WX 13A – Kasturi Col 17 Ln 38-41), wherein the network communication optimization techniques include: traffic shaping; data deduplication; compression (compression techniques – Kasturi Col 2 Ln 50-51); caching (caching content – Kasturi Col 3 Ln 10); non-essential traffic identification and reduction; usage rule enforcement; and protocol spoofing.

Regarding claim 12, the computer system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Kasturi also teaches a computer system comprising a processor and memory storing computer program code as claimed (one or more processors… that execute software instructions stored to a computer-readable storage medium – Kasturi Col 13 Ln 14-22).

Regarding claim 13, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Kasturi also teaches a non-transitory computer-readable storage medium as claimed (software instructions stored to a computer-readable storage medium – Kasturi Col 13 Ln 14-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasturi in view of Marcondes et al. (US 2008/0144527, hereinafter Marcondes).

Regarding claim 5, Kasturi does not teach wherein the machine learning algorithm uses a k-nearest neighbors (k-NN) algorithm.  Kasturi teaches classifier module 30 (Kasturi FIG. 2), but not that it uses a k-NN algorithm.
Marcondes, however, in the same field of endeavor, teaches a classifier 120 that can be a k-nearest neighbor classifier (Marcondes ¶0024).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the classifier taught by Kasturi to comprise the k-NN limitation as claimed, in order to optimize a network connection associated with an application (Marcondes ¶0006).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasturi in view of Raney (US 2016/0094418).

Regarding claim 10, Kasturi does not teach wherein the application is a cloud application including a client and a cloud server, and the network communication via the WAN takes place between the client and the cloud server, and wherein each of the WAN optimization devices is a virtualized device.
Raney, however, in the same field of endeavor, teaches scanning of network packet traffic using cloud-based virtual machine tool platforms (Raney Title), where the network monitoring system includes a network tool optimizer device 102, where cloud offload processor 120 communicates with a cloud server system 150 via a WAN connection, and cloud offload management platform 152 within 150 receives the network packets and uses cloud-based tools 154 to analyze said network packets (Raney ¶0037, FIG. 1); 152 and 154 are running as virtual platforms within 150 (Raney ¶0055).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kasturi to comprise cloud and virtualizing limitations as claimed, in order to not waste local network tool and processing resources when lower load conditions exist (Raney ¶0004).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Application No. 16/494,201, now U.S. Patent No. 11,068,296.  Although the 
Present Application
U.S. Patent No. 11,068,296
Claim 1: A method… comprising:
	executing a classifier including a machine learning algorithm to classify a data set corresponding to a profile of network communication via the WAN for the application, the classification identifying the network communication as a candidate for WAN optimization, wherein the classifier is trained based on a plurality of training data sets each having associated an indication of suitability for WAN optimization; and 
responsive to the identification of the network communication as a candidate for WAN optimization, implementing WAN optimization for the application.
Claim 1: A method… comprising:
	…training the classifier to generate a set of second classifications and a set of third training classifications using training data sets based at least one of… a network communication profile… wherein the classifications in the second set classify a profile for which optimization will provide improved application performance;
	…in response to applying the first classifications, the second classifications and the third classifications to data sets based on the application profile, implementing one or more of the following for the application: …optimization of a… network…
Claim 7: The method of claim 1, wherein network optimization includes one or more of: wide area network (WAN) optimization…


Regarding claim 12, the computer system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.

Regarding claim 13, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.

Regarding dependent claims 2-10, while the dependent claims of the present application do not map to any one claim of the patent because the claim dependencies are different, the claims of the present application would still be obvious over the claims of the patent because the claim limitations read on each other, and/or the patent explicitly teaches the claim limitation.  For example, claim 2 of the present application and claim 3 of the patent both recite claim limitations regarding “wherein each training set corresponds to a training profile”.  In this manner, the relationship between the claims of the two applications are as follows:
Present Application
U.S. Patent No. 11,068,296
Claim 1
Claims 1+7
Claim 2
Claims 1+3+7
Claim 3
Claims 1+4+7
Claim 4
Claims 1+7
Claim 5
Claims 1+7+11
Claim 6
Claims 1+7, and Specification [0060]
Claim 7
Claims 1+7, and Specification [0036]
Claim 8
Claims 1+7, and Specification [0060]
Claim 9
Claims 1+7+8
Claim 10
Claims 1+6+7+8
Claim 12
Claims 12+7

Claims 13+7


Examiner notes that claim 11 has NOT been rejected, because claim 11 recites “wherein each WAN optimization device implements WAN optimization by implementing one or more network communication optimization techniques coordinated between the WAN optimization devices”; the patent teaches no such coordination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441